Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of organizing human activity and/or a fundamental economic practice using data retrieval and calculation, which is practicably performable by a human mind.
The claim(s) recite(s), inter alia,  
determine a first amount of funds

responsive to the determination being that the determined first amount of funds of the credit meter of the electronic gaming machine is at least equal to a designated credit meter amount of the electronic gaming machine, determine a second amount of funds

wherein a result of the determined first amount of funds of the credit meter of the electronic gaming machine minus the determined second amount of funds is less than the designated credit meter amount of the electronic gaming machine

communicate data which results in a transfer of the determined second amount of funds from the credit meter of the electronic gaming machine to a gaming establishment account

Under the broadest reasonable interpretation, claims 1-19 recite limitations performable in the human mind.  Regarding representative claim 1, a human—using their mind, pen and paper—is capable of determining a first amount of funds, and based on that number meeting a predetermined threshold, determining a second amount of funds, wherein the result of subtracting the second amount from the first amount is less than the designated amount.
The abstract idea is not integrated into a practical application.  Claim 1 recites the additional elements of a processor, a memory, a credit meter and an electronic gaming machine.  Specifically, these additional elements, when considered individually or in combination, are not integrated into a practical application because:
Processor:  this device is recited at a high level of generality in the specification: 
The at least one processor is any suitable processing device or set of processing devices, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASICs).

Thus, it would be reasonable to interpret it as a generic computing device.
Memory:  this device is recited at a high level of generality in the specification: 
At least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms); (2) non-volatile memory 1019 (e.g., disk memory, FLASH memory, EPROMs, EEPROMs, memristor-based non-volatile solid-state memory, etc.); (3) unalterable memory (e.g., EPROMs 1008); (4) read-only memory; and/or (5) a secondary memory storage device 1015, such as a non-volatile memory device

Again, it would be reasonable to interpret this as a generic computing device.
Electronic game machine:  A gaming device per se has been found to be a well-understood and conventional feature in the gaming art, and thus cannot integrate the invention into a practical application.
Credit meter:  As recited in claim 1, the credit meter amounts to a mere means to store data, which also has been found to be well-understood, routine and conventional (MPEP 2106.05(d): Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Regarding claim 2, the recited “wherein the designated credit meter amount of the electronic gaming machine is less than a maximum credit meter amount of the electronic gaming machine” is a similarly human-performable operation.
Regarding claim 3, automatically communicating the data which results in the transfer of the determined second amount of funds from the credit meter of the electronic gaming machine to the gaming establishment account is a well-known, conventional operation.  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
Regarding claim 4, determination of an amount of an award associated with a play of a game of the electronic gaming machine is a human-performable method of organizing human activity.
Regarding claim 5, wherein the gaming establishment account comprises a cashless wagering account is a human-performable fundamental economic practice.
Regarding claim 6, the recited processor of a slot machine interface board per se is a generic computing device.  The recited “gaming establishment fund management system that maintains the gaming establishment account” is essentially a conventional database.  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Regarding claim 7, the recited “display device displaying information associated with the transfer of the determined second amount of funds from the credit meter of the electronic gaming machine to the gaming establishment account” amounts to insignificant post-solution activity in that the action is merely conveying the results of the abstract calculations and is not integral to its inventive concept.
Claims 8-19 recite similar data access and calculation techniques as claims 1-7 and are accordingly rejected as similarly human-performable operations as noted supra.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 2, 5, 6, 8, 9, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 2010/0105454 A1).
Regarding claim 1, Weber discloses a system comprising a processor and a memory device (Fig. 2) that stores a plurality of instructions that, when executed by the processor, cause the processor to determine a first amount of funds of a credit meter of an electronic gaming machine (claim 23: number of credits), and responsive to the determination being that the determined first amount of funds of the credit meter of the electronic gaming machine is at least equal to a designated credit meter amount of the electronic gaming machine determine a second amount of funds (claim 23: sufficient balance), wherein a result of the determined first amount of funds of the credit meter of the electronic gaming machine minus the determined second amount of funds is less than the designated credit meter amount of the electronic gaming machine (claim 23: sufficient balance), and communicate data which results in a transfer of the determined second amount of funds from the credit meter of the electronic gaming machine to a gaming establishment account (claim 23: inform said third-party of the completion of the transfer).
Regarding claims 2 and 14, Weber discloses wherein responsive to the determination being that the first amount of funds of the credit meter of the electronic gaming machine is at least equal to the designated credit meter amount of the electronic gaming machine, the instructions cause the processor to automatically communicate the data which results in the transfer of the determined second amount of funds from the credit meter of the electronic gaming machine to the gaming establishment account (claim 23).
Regarding claims 5, 11 and 17, Weber discloses wherein the gaming establishment account comprises a cashless wagering account (claim 23).
Regarding claims 6 and 18, Weber discloses wherein the processor comprises a processor of a slot machine interface board (Fig. 11) in communication with a gaming establishment fund management system that maintains the gaming establishment account (Fig. 13).
Regarding claim 8, Weber discloses an electronic gaming machine comprising a processor and a memory device (Fig. 2) that stores a plurality of instructions that, when executed by the processor, cause the processor to determine that a first amount of funds of a credit meter is at least equal to a designated credit meter amount (claim 23: sufficient balance), and responsive to the determination that the determined first amount of funds of the credit meter is at least equal to the designated credit meter amount (claim 23: sufficient balance) communicate, to a server, data associated with the determined first amount of funds of the credit meter (¶ [0672]), receive, from the server, data associated with a determined second amount of funds (claim 23: number of credits), wherein a result of the determined first amount of funds minus the determined second amount of funds is less than the designated credit meter amount (claim 23: sufficient balance) and transfer the determined second amount of funds from the credit meter to a gaming establishment account (claim 23: inform said third-party of the completion of the transfer).
Regarding claim 9, Weber discloses wherein the designated credit meter amount is less than a maximum credit meter amount (claim 23: sufficient balance).
Claim 13 recites a method comprising substantially the same limitations as those in claim 1 above.  It is accordingly rejected for the same reasons as given supra.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Weiss (US 2003/0051971 A1).
Regarding claims 3 and 15, Weiss suggests—where Weber does not disclose—wherein the designated credit meter amount of the electronic gaming machine is less than a maximum credit meter amount of the electronic gaming machine (¶ [0362]: less than minimum transfer amount).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Weber and Weiss in order to prevent having a negative balance on the meter.
Claims 7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Harris et al (US 2015/0364003 A1).
Regarding claims 7, 12 and 19, Harris suggests—where Weber does not disclose—wherein when executed by the processor responsive to the determination being that the determined first amount of funds of the credit meter of the electronic gaming machine is at least equal to the designated credit meter amount of the electronic gaming machine, the instructions cause the processor to communicate data which results in a display device displaying information associated with the transfer of the determined second amount of funds from the credit meter of the electronic gaming machine to the gaming establishment account (¶ [0061]: credit meter will be immediately decremented when credits are in the transfer process).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Weber and Weiss in order to inform customers of the status of the transfer.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715